Citation Nr: 1516846	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-16 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for diabetes mellitus, type II.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to May 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2012 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus, type II, has not been manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

2.  The Veteran's service-connected disabilities preclude him from securing and maintaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.2, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2014). 

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify regarding the claim for increased rating for diabetes mellitus was satisfied in an August 2012 letter.   

The duty to assist has also been met.  The record includes statements by the Veteran, associates and physicians;  VA treatment records, and VA examination reports. The VA examination is adequate because it provide the necessary findings to properly rate the diabetes mellitus under the applicable rating criteria.

Given the favorable disposition of the claim of entitlement to a TDIU, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Diabetes mellitus 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. 38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Veteran seeks a higher evaluation for service-connected diabetes mellitus, type II, rated as 40 percent disabling.  His disability is rated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913. The 40 percent evaluation contemplates insulin, restricted diet, and regulation of activities. A higher 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating contemplates more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation. 38 C.F.R. § 4.119 , DC 7913, Note (1). Noncompensable complications are considered part of the diabetic process under DC 7913. 38 C.F.R. § 4.119 , DC 7913. 

The criteria for an evaluation in excess of 40 percent have not been met at any time during the entire increased rating period on appeal.  The evidence does not demonstrate that the Veteran's diabetes mellitus, type II, disability picture resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would or would not be compensable if separately evaluated to warrant the next-higher 60 or 100 percent rating. 

The December 2012 VA examination included that examiner's specific finding that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month and had no episodes of ketoacidosis requiring hospitalization over the past 12 months.  That finding is consistent with the Veteran's own report on a October 2012 application for TDIU where he reported no hospitalizations for the previous 12 months.  

Moreover, review VA treatment records during the rating period do not reveal the Veteran has been hospitalized, or has sought twice a month visits to a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions.  As such, the record does not reflect the Veteran's service-connected diabetes mellitus has met the criteria for a rating in excess of the currently assigned 40 percent evaluation.

The Board has considered the Veteran's reported history of symptomatology for his service-connected diabetes mellitus.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify specific levels of his service-connected endocrine system disability according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of his disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991). 

Finally, the record does not establish that the rating criteria are inadequate for rating the Veteran's diabetes mellitus.  The relevant rating schedule reasonably describes the Veteran's level of severity and symptomatology caused by his service-connected diabetes mellitus.  As discussed above, his complaints associated with this disability encompass required insulin, restricted diet, regulation of activities, monitoring blood sugar, and erectile dysfunction, all of which are specifically contemplated by the schedular rating criteria.  Thun v. Peake, 22 Vet. App. 111 (2008).  Thus, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, no referral for extra-schedular consideration is required under the circumstances of this case.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

III.  TDIU 

The Veteran asserts that he is unable to obtain and retain employment because of his service-connected disabilities.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.34.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

In this case, the Veteran is service connected for diabetes mellitus type II, with erectile dysfunction and mild non-proliferative diabetic retinopathy (evaluated as 40 percent disabling);peripheral neuropathy, right upper extremity (30 percent); peripheral neuropathy, left upper extremity (20 percent); peripheral neuropathy, right lower extremity (20 percent); peripheral neuropathy, left lower extremity (20 percent); bilateral tinnitus (10 percent); and mild non-proliferative diabetic retinopathy (10 percent), for a total disability rating of 80 percent, effective August 1, 2013.

The Veteran meets the schedular criteria.  The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one. See Geib v. Shinseki, 733 F.3d 1350(Fed. Cir. 2013).   

On his application for TDIU, the Veteran reported that he had been employed as an electrician with the same company from 1972 to 2012, when he stopped working because of his diabetes.  He also reported having completed 2 years of college. 

In a January 2012 letter, Dr. O. A.-T., M.D., a VA Endocrine Fellow, wrote that the Veteran was under his care for diabetes.  Dr. O. A.-T. noted that the Veteran was prone to hypoglycemia at times, which put him at risk while working in certain areas.  Dr. O. A.-T. wrote that the Veteran should be restricted from working in isolated areas, such as crawl spaces, attics, manholes, or steam tunnels.  Also, the Veteran should be restricted from working on remote billboard signs, roofs, upper and lower galleries of grain elevators, man lifts, steel frame work, tower cranes, floating sewage platforms, extension ladders over 20 feet, or scaffolding above 25 feet.

In a December 2012 letter, J. M., a union business manager, wrote that he had been an electrician, had known the Veteran, for over 20 years and they had discussed the Veteran's recent decision to retire.  J. M. wrote that he was concerned that the Veteran was working as an electrician with a severe hypoglycemic condition.  J. M. noted that electrical work was physically demanding, took a toll on the body, and was extremely dangerous to work in if the electrical worker was not 100 percent alert and aware at all times, did not have complete awareness in hands and feet, and no longer had the strength and stamina to perform the demanding tasks required.  J. M. wrote that having seen the Veteran, and having learned about his physical condition, the Veteran made the correct decision to retire because he was unable to perform his job as an electrician safely.

In a December 2012 letter, J. W., the president of the electric company where the Veteran worked for 39 years, wrote that he was confirming the fact that the Veteran retired because of his inability to safely perform the normal duties of an electrician.

In a December 2012 VA examination report, the VA examiner detailed the effects of the Veteran's diabetes mellitus to include the following: mild to moderate paresthesias of the upper and lower extremities; mild numbness in all extremities; occasional cramping of the hands; decreased reflexes; decreased sensation to vibration and cold; and nerve deficits resulting in mild incomplete paralysis upper extremities and moderate incomplete paralysis in the lower.  The examiner concluded that the Veteran's service-connected disabilities did not render him unable to secure and maintain substantially gainful employment because his upper and lower extremities function at a "fair to good level."  The Veteran had no difficulty attending to his shoes and socks and inspection of his feet demonstrated no peripheral ulcers or scars.  The examiner also noted that the Veteran was able to cook, clean, care for children, drive, and walk his dog.  The examiner opined that the Veteran would not be a candidate for working at heights or around moving parts, but the available evidence did not support individual unemployability.  

In December 2012, the Social Security Administration (SSA) determined that the Veteran was disabled, effective October 31, 2012, for a primary diagnosis of diabetes mellitus, and secondary diagnoses including peripheral neuropathy.  

SSA determinations are not binding on VA disability determinations, but this December 2012 SSA decision is persuasive because it considered service-connected disabilities as the primary reason for the Veteran's disability and considered evidence included in VA treatment records.  Although the VA examiner concluded that the Veteran was employable, that opinion is offered little probative value.  The examiner did not have access to the lay statements from individuals who worked with the Veteran in his occupational field and attested to the difficulties performing that work given the physical limitations experienced by the Veteran. 

The Veteran's service-connected disability ratings meet the schedular requirements for TDIU.  In light of the above analysis, the Board assumes that it is at least as likely as not that the Veteran's service-connected disabilities preclude him from obtaining and maintaining all forms of substantially gainful employment.  As such, the entitlement to a TDIU is warranted.

ORDER

A rating in excess of 40 percent for diabetes mellitus, type II, is denied.

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


